Opinion by
Ector, P. J.
§ 48. Excessive judgment; remittitur. Judgment by default was excessive. In the supreme court the attorney for plaintiffs below entered a remitter for the excess. If this had been done in the lower court before defendant had filed his petition and bond for- writ of error, the judgment would be affirmed; but as this was not done until defendant had taken steps, onerous in their nature, to correct the error, the defendant should not be taxed with costs in this court. [Chrisman v. Davenport, 21 Tex. 483; Cornelius v. Thompson, 27 Tex. 31; Edmundson v. Yates, 25 Tex. 373; Chadwick v. Meredith, 40 Tex. 380.]
' Reversed and rendered.